vt ly sees tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c ya u g sep uniform issue list legend taxpayer a company s respondents g ira x association m case number d award n state z investment_advisor g attorney h date date date uu85 amount a amount a-1 amount b amount c amount d amount e amount f dear this is in response to your letters dated date date date date and date submitted by your authorized representative concerning the status of a contribution to your individual_retirement_account ira the following facts and representations have been submitted under penalties of perjury in support of your request taxpayer a established an individual_retirement_arrangement ira x with company s a member of association m on date individual a relied upon investment advice built upon a long term relationship with investment_advisor g investment_advisor g was associated with company s and was named as one of the respondents in the date filing by taxpayer a of case number d before association m for damages the arbitration the arbitration asserted causes of action including breach of fiduciary duty negligence breach of contract common_law fraud misrepresentation violation of the state z securities laws violation of the state z deceptive trade practices act violation of the state z code and control person liability for company g and company s each of the causes of action related to the recommendation and purchase of certain index-based mutual funds with high fees and trading costs specifically the statement of claim in the arbitration alleged that respondents g through the actions of investment_advisor g arbitrarily changed the ira x account investment objective from moderate to aggressive while acting with full investment discretion the statement _ 2uv850054 of claim alleged that under the asset management of respondents g the ira x retirement asset mix of long held retirement mutual funds evolved over a five year period to an asset mix made up of index based leveraged mutual funds of the type associated with high fees and trading costs which the statement of claim alleged were recognized in the investment world as some of the most volatile and speculative securities created in addition the statement of claim alleged that respondents after incurring large losses of approximately began day trading of index based mutual funds in an attempt to reverse the portfolio losses on date an association m arbitration panel issued award n which awarded compensatory_damages of amount a punitive_damages of amount b costs of litigation of amount c and attorney's_fees of amount d to taxpayer a actual attorney fees and costs exceeded amounts d and c by amount e the entire amount awarded under award n was received by taxpayer a’s attorney attorney h attorney h’s firm then distributed_amount f representing the amounts awarded under award n net of attorneys fees and costs including amount e to taxpayer a taxpayer a received amount f from attorney h which he deposited into ira x within days of receipt taxpayer a has stated that he will remove from ira x all amounts in excess of amount a-1 which represents the original contribution of amount f attributable to the award of compensatory_damages less the pro-rata portion of the difference between the actual and awarded attorneys fees and costs attributable thereto plus income thereon based upon the foregoing you request the following ruling that the amount_paid by respondents g and remitted to taxpayer a representing net compensatory_damages in case number d before association m amount a-1 which was paid over and contributed by taxpayer a to ira x was contributed as a replacement payment to ira x as such said amount a-1 did not constitute an ordinary contribution to ira x subject_to the limitations of code sec_219 and sec_408 with respect to the requested ruling code sec_219 and sec_408 govern the timing and amount of contributions to individual_retirement_arrangements see eg code sec_219 sec_219 sec_219 and sec_408 code sec_408 provides generally that except as otherwise provided in this subsection any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income of the payee or distributee in the manner provided under sec_72 code sec_408 provides in summary that paragraph does not apply to any distribution of any amount contributed to an ira during a taxable_year if a said distribution is made on or before the due_date of the return for the taxable_year including extensions b no deduction is taken for said amount under code sec_219 and c interest attributable to said amount accompanies the distribution the issue in this case is whether the internal_revenue_service should treat amount a-1 received by taxpayer a and contributed to his ira x as an amount that replaces losses suffered by taxpayer a’s ira x and as a result not treat the contribution of amount a-1 to ira x as an ordinary contribution subject_to the limitations of code sec_219 and sec_408 it has been represented that taxpayer a initiated an arbitration action against respondents g relating to significant losses in value of various assets of ira x set up and maintained in the name of taxpayer a it has been represented and documentation submitted in conjunction with this ruling_request supports the representation that the arbitration action was settled in good_faith pursuant to the settlement taxpayer a was awarded award n which consisted of amount a compensatory_damages amount b punitive_damages amount c costs of litigation and amount d attorney's_fees actual attorney fees and costs exceeded amounts d and c a determination of whether settlement proceeds should be treated as replacement payment rather than an ordinary contribution must be based on all the relevant facts and circumstances surrounding the payment of the settlement proceeds see revrul_2002_45 c b which applies a facts_and_circumstances_test to determine whether a payment to a qualified_plan under code sec_401 is a restorative payment to a plan as opposed to a plan contribution we believe that it is appropriate to apply the reasoning of revrul_2002_45 to payments made to iras as a general_rule payment to an ira are restorative payments only if the payments are made in order to restore some or all of the ira losses resulting from breach of fiduciary duty fraud or federal or state securities violations such as payments made pursuant to a court-approved settlement or independent third-party arbitration or mediation award in contrast payments made to an ira to make up for losses due to market fluctuations or poor investment returns are generally treated as contributions and not as restorative payments 20uu850054 in the instant case taxpayer a instituted an association m arbitration proceeding case number d against respondents g the statement of claim in case number d contained factual allegations to the effect that respondents g made multiple unauthorized transactions in taxpayer a's ira such as changing the investments from long standing conservative mutual funds to trading on a nearly daily basis in volatile speculative leveraged index-based funds it was also alleged that actions of respondents g were the proximate cause of the loss suffered by ira x as noted above the claim in case number d was settled in good faith’ accordingly from the facts presented in this case the payment from respondents g to taxpayer a was the result of an arm's length settlement of a good_faith claim of liability as a result certain portions of award n may be eligible to be contributed to ira x as a replacement payment award n consisted of compensatory_damages punitive_damages recovery_of costs and attorney fees of said payment types only compensatory_damages are eligible to be treated as replacement payments however a pro-rata portion of the compensatory_damages awarded in this case was retained by taxpayer a’s counsel as a portion of their fees and as a portion of taxpayer a's costs in bringing case number d such pro- rata portion is part of taxpayer a’s costs of recovery and as such may not be contributed to ira x as a replacement payment as a result of the above the portion of amount a that may be treated as a replacement payment to ira x is the difference between amount a and the pro-rata portion of taxpayer a’s costs and fees such amount is amount a-1 thus amount a-1 represents taxpayer a's permissible replacement payment therefore taxpayer a's contribution of amount a-1 to ira x constituted a replacement payment not subject_to the limits on contributions to an ira found in code sec_219 and sec_408 additionally any amounts awarded to taxpayer a pursuant to award n and contributed by taxpayer a to his ira x to the extent said contributed amounts exceeded amount a-1 constituted amounts subject_to the limitations of code sec_219 and sec_408 and if excess_contributions any corrective potentially excess_contributions to said ira x distribution thereof must include income attributable thereto finally with respect to your ruling_request we conclude as follows that the amount_paid by respondents g and remitted to taxpayer a representing net compensatory_damages in case number d before association m amount a-1 which was contributed by taxpayer a to ira x was contributed as a replacement payment to ira x as such said amount a-1 did not constitute an ordinary contribution to ira x subject_to the limitations of code sec_219 and sec_408 please note that income attributable to amount a-1 may be retained in ira x said income does not constitute a contribution thereto no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_61 k of the code provides that it may not be used or cited by others as precedent a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney form on file in this office if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t3 sincerely yours quran vae- rances v sloan manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
